Mr. Justice Córdova Davila
delivered the opinion of the court.
Cristóbal Dávila, who was charged with having unlawfully and wilfully engaged in the Puerto Rican coffee business (negocio) without affixing in his establishment the sign or poster required by law, was convicted and sentenced to pay a fine of $25 and, in default of such payment, to be confined in jail one day for each dollar left unpaid.
Section 4 of Act No. 3 of June 11, 1935 (Session Laws, (2) p. 46), alleged to have been violated reads in its pertinent part as follows:
"From and after the approval of this Act, every importer, dealer, or roaster of coffee in Puerto Rico shall affix in his establishment or place of business.a sign.on which sign, below the name or firm name, shall appear: ‘Dealer in Puerto Rican Coffee’, as the case may be.”
The violations of this act shall constitute a misdemeanor and shall be punishable by a fine of from $25 to $500, or by one day in jail for each dollar of the fine left unpaid. ■
The defendant interposed a demurrer to the information, on the ground that the same did not charge an offense. It is argued that no averment is made in said information that the defendant is an importer, dealer, or roaster of coffee. *61The lower court overruled the demurrer. It is contended by the defendant that said demurrer, which was timely interposed, should have been sustained.
It is true that the phrase “dealer in coffee” is not used in the information, but it is alleged therein that the defendant was engaged in the Puerto Rican coffee business.
According to the Dictionary of the Spanish Academy, a dealer (traficante) is a person who deals or trades. To deal (traficar) according to the same dictionary, is “to trade, to negotiate by means of money and merchandise, buying or selling, or by means of other similar dealings.” To negotiate is “to deal and trade, buying, selling, or exchanging goods, merchandise or commodities with a view to increasing one’s wealth.” Business (negocio), in one of its acceptations, means “everything that is the object or the subject-matter of a profitable or interested occupation. ’ ’ Moreover, according to the above-mentioned dictionary, a negotiation is “the gain or interest obtained by dealing, trading, or bargaining.”
The act authorizes the Commissioner of Agriculture and Commerce to prescribe rules and regulations not inconsistent with the provisions of the act, for the better execution thereof. The regulations promulgated by the Commissioner of Agriculture and Commerce define the word “dealer” (traficante) as follows:
"Every person who by himself or through his agents or employees, engages in the sale, exchange, or barter of Puerto Eiean coffee, foreign coffee, or Puerto Rican coffee mixed with foreign coffee, within or without his commercial establishment, or in any separate place or in connection therewith, shall be considered as a dealer, and he shall be regarded as such whenever he keeps for sale, transfers, exchanges, or has the said goods in display for public sale, either in his commercial establishment, or in any separate place or in connection therewith, ' or for any other purpose. ’ ’
In our opinion, the words contained in .the information charge a public offense, whether we rely on the plain terms of the statute, or resort to the regulations, which can not be *62in conflict with, the act. The defendant was engaged, according to the information, in the Puerto Rican coffee business without affixing in his establishment the sign required by the act. That is, the defendant was engaged in dealing in Puerto Rican coffee, buying or selling the same, without having complied with the provisions of the statute. It is clear that in accordance with the act, a coffee grower in Puerto Rico who sells and delivers coffee produced on his plantation in the establishment thereof, is not guilty of any offense, even though he is engaged in the Puerto Rican coffee business, since the act itself expressly says that “it shall be understood that the person selling exclusively the coffee produced on his plantation is not a dealer.” This exception, which in our opinion affirms the general rule and constitutes a defense, need not be alleged in the information.
The appellant further says that the evidence failed to establish the defendant’s guilt beyond a reasonable doubt. We have carefully examined the evidence introduced, and we do not think that the lower court committed such an error in weighing the evidence as would justify a reversal of its judgment.
The judgment appealed from must be affirmed.
Mr. Justice Wolf and Mr. Justice Travieso dissented.